           Case 5:21-cr-00262-JFL Document 1 Filed 07/06/21 Page 1 of 3




                      IN THE T]NITED STATES DISTRICT COURT

                 FORTHE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            CRIMINAL NO.
                                                    DATE FILED:

DANIEL CIIARLES FEGELY, JR.                         VIOLATION:
                                                    18 U.S.C. $ 922(g)(l) (possession of
                                                    a firearm by a felon - I count)
                                                    Notice of forfeiture

                                       INDICTMENT

                                        COUNT ONE

THE GRAND J[]RY CHARGES TIIAT:

              On or about January 7, 2021, in Northampton County, in the Eastem District     of

Pennsylvania, defendant

                             DANIEL CHARLES FEGELY, JR.,

knowing he had previously been convicted in a court ofthe Commonwealth ofPennsylvania ofa

crime punishable by imprisonment for a term exceeding one year, knowingly possessed a

firearm, that is, a Smith & wesson, model SW9VE, 9mm semi-automatic pistol, bearing serial

number DV24910, loaded with ten live rounds of 9mm ammunition, and the fuearm was in and

affecting interstate commerce.

              In violation of Title 18, United States Code, Section 922(9)(1).
           Case 5:21-cr-00262-JFL Document 1 Filed 07/06/21 Page 2 of 3




                                     NOTICE OF FORFEIT URE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result ofthe violation of Title 18, United States Code, Section 922(g)(l), set

forth in this indictment, defendant

                               DANIEL CHARLES FEGELY, JR.

shall forfeit to the United States of America, the firearm and ammunition involved in the

commission of this offense, including, but not limited to:

               I       a Smith   &   Wesson, model SW9VE, 9mm semi-automatic pistol, bearing
                       serial number DYZ4910; and

               2.      ten live rounds of 9mm ammunition.

               All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18, United


States Code, Section 924(d).

                                                              ATRUE BILL:



                                                              G         JURY FOREPERSON




JENNIFER ARBITTIER                        S
ACTING UNITED STA                ATTORNEY




                                                   2
Case 5:21-cr-00262-JFL Document 1 Filed 07/06/21 Page 3 of 3

No.2l-
                 UNITF]D STATES DISTRICT COURT

                       Eastern District of Pennsylvania


                                 Criminal Division


            THE L]NITED STATES OF AMERICA



                 DANIEL CHARLES FEGELY. JR.
                                     INI)t("t MliN l'

                                         Count

   18 U.S.C. $   922(g)(l) (possession ofa firearm by a felon - I count)
                             Notice of forfeiture




          Filed in open court this                           dav
                 of                               A.t).20

                                          Clcrk

                              Bail. $
